Citation Nr: 1118240	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  07-25 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service from June 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for hepatitis C and assigned a 10 percent rating effective January 26, 2001.  

In an October 2009 reply to a supplemental statement of the case (SSOC), the Veteran indicated that he was satisfied with a 20 percent rating for hepatitis C but believed that it should be effective from the date of service connection.  However, 
the Board observes that the supplemental statement of the case
to which he was replying continued to deny an initial rating in excess of 10 percent for hepatitis C.  Thus, it appears that he is confused as to his current award.  Under these circumstances, the Board cannot construe his statements as a withdrawal of the increased rating issue and thus the issue on appeal remains as stated on the title page.  Moreover, with regard to his request for "back pay from 2001," this is encompassed in the issue already on appeal, as the rating at issue is an initial evaluation.


FINDINGS OF FACT

1.  From the January 26, 2001, date of service connection to July 1, 2001, the Veteran's hepatitis C had not been manifested by minimal liver damage with associated fatigue, anxiety, and GI disturbance necessitating dietary restriction or other therapeutic measures.  

2.  Since July 2, 2001, the Veteran's hepatitis C has not been manifested by daily fatigue, malaise, and anorexia, requiring dietary restriction or continuous medication; or any incapacitating episodes.


CONCLUSION OF LAW

Throughout the rating period on appeal, the criteria for a rating in excess of 10 percent for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7 (2010); 4.114, Diagnostic Code 7345 (as in effect prior to July 2, 2001) ; 4.114, Diagnostic Code 7354 (as in effect from July 2, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's hepatitis C claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Here, the Board notes that the Veteran's records from the Social Security Administration are unavailable as they have been destroyed.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id.

Throughout the rating period on appeal, the Veteran's hepatitis C has been evaluated as 10 percent disabling.  Hepatitis rated evaluated under Diagnostic Code 7345 prior to July 2, 2001, and under Diagnostic Code 7354 therefrom.

Effective July 2, 2001, VA amended the criteria for rating disabilities of the liver, including hepatitis C.  As there is no indication that the revised criteria are intended to have a retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the new Diagnostic Codes, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

After a careful review of the record, the Board finds that an initial rating in excess of 10 percent is not warranted for the Veteran's hepatitis C over any portion of the rating period on appeal.  

Prior to July 2, 2001

Under Diagnostic Code 7345, as in effect prior to July 2, 2001, infectious hepatitis with demonstrable liver damage and mild gastrointestinal disturbance warrants a 10 percent rating.  A 30 percent rating is warranted for minimal liver damage with associated fatigue, anxiety, and gastrointestinal disturbance of lesser degree and frequency but necessitating dietary restriction or other therapeutic measures.  A 60 percent rating is warranted for moderate liver damage and disabling recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression.  A 100 percent rating is warranted for marked liver damage manifest by liver function test and marked gastrointestinal symptoms, or with episodes of several weeks duration aggregating three or more a year and accompanied by disabling symptoms requiring rest therapy.

After review, the Board finds that an initial rating in excess of 10 percent is not warranted for the Veteran's hepatitis C prior to July 2, 2001.  

An August 2000 VA treatment note reflects a 25-year history of generalized anxiety disorder with episodes of depression.  The Veteran had lost all four of his distal extremities due to an on the job electrocution accident.

A November 2000 VA treatment note reflects a recent July 2000 diagnosis of hepatitis C during an insurance physical.  The Veteran denied any complaints.  

A June 2001 VA treatment note reflects an initial evaluation of the Veteran's hepatitis C at the Durham GI (gastrointestinal) clinic.  He had been evaluated in Charlotte for consideration of hepatitis C treatment with viral loads of 400,000 and above.  He had been diagnosed with cirrhosis on liver biopsy in 1988 but had no complications.  There was a history of depression that was well controlled without medications.  He was found to be a reasonable candidate for treatment.

Given the above, the Board finds that, from the January 26, 2001, date of service connection to July 1, 2001, the Veteran's hepatitis C had not been manifested by minimal liver damage with associated fatigue, anxiety, and GI disturbance necessitating dietary restriction or other therapeutic measures.  Indeed, his hepatitis C had been found on a routine physical examination, during which he denied having any complaints, and no complications of the disorder were noted in June 2001.  

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation here.  However, after review, the Board finds that there are no other relevant diagnostic codes for consideration.

Thus, the criteria in effect prior to July 2, 2001, do not enable an initial rating in excess of 10 percent for hepatitis C.  

Since July 2, 2001

Current Diagnostic Code 7354, as in effect since July 2, 2001, provides ratings for signs and  symptoms due to hepatitis C infection (non-A and non-B hepatitis).  All ratings require serologic evidence of hepatitis C infection.  Hepatitis C with intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period, is rated 10 percent disabling.  

Hepatitis C with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period, is rated 20 percent disabling.  

Hepatitis C with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period, is rated 40 percent disabling.  

Hepatitis C with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12- month period, but not occurring constantly, is rated 60 percent disabling.  

Finally, hepatitis C with near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), is rated 100 percent disabling.  

Note (1) provides that sequelae, such as cirrhosis or malignancy of the liver, are to be rated under an appropriate diagnostic code, but not to use the same signs and symptoms as the basis for a rating under Diagnostic Code 7354 and under a diagnostic code for sequelae. 

Note (2) provides that, for purposes of rating conditions under Diagnostic Code 7354, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

After review, the Board finds that an initial rating in excess of 10 percent is not warranted for the Veteran's hepatitis C from July 2, 2001.  

A September 2001 VA treatment note reflects that the Veteran presented for consideration of rebetron therapy.  There were no complaints since the last visit.  He denied abdominal pain.

A January 2002 VA treatment note reflects no problems.  The Veteran denied nausea, vomiting, and abdominal pain.

An August 2002 VA treatment note reflects that the Veteran was in very good physical condition.  His workout routine included 1.5 hours of swimming several times per week and multiple floor exercises.

A May 2003 VA treatment note reflects that hepatitis C therapy was started two weeks earlier and that the Veteran was tolerating it well.  

A November 2003 VA treatment note reflects a history of chronic hepatitis C with cirrhosis that was compensated and that therapy was discontinued due to an infection.  The Veteran denied abdominal pain, nausea, and vomiting.

A March 2004 VA treatment note reflects that therapy was restarted eight weeks earlier.  The Veteran reported more diarrhea with this course of treatment, as well as GERD (gastroesophageal reflux disease), nausea, and sinus congestion.

In May 2004, Hepatitis C therapy was discontinued, as the viral load had not decreased to such a degree that would predict success and because blood counts had fallen.

In a July 2004 VA treatment note, the Veteran denied abdominal pain.  Objective findings showed a soft, nontender abdomen with normal bowel sounds. 

In an October 2004 VA treatment note, the Veteran reported that he was doing relatively well but had an episode of acute diarrhea that had since resolved.  There were no current complaints of abdominal pain or distention.  The physician felt that the diarrhea was likely of viral origin.

During a November 2004 Board hearing, the Veteran testified that he had GI problems every two weeks and that he was tired all the time.

A March 2005 VA treatment note reflects that the Veteran was doing well with no episodes of abdominal pain, nausea, or vomiting, and no weight loss.  Similarly, he reported no complaints in a June 2005 treatment report.

A September 2005 VA examination report reflects a history of active hepatitis C that had turned into cirrhosis, and which appeared to be fairly stable.  The Veteran reported some nausea and occasional vomiting.  There was no hematemesis or melena.

In April 2006, the Veteran denied abdominal pain, nausea, vomiting, diarrhea, and constipation.

A June 2006 VA treatment note reflects that the Veteran has been undergoing liver transplant evaluation.  He denied abdominal pain, nausea, vomiting, diarrhea, and constipation.

A June 2006 VA social worker transplant assessment reflects that the hepatitis C treatment affected the Veteran's activity level.  Nevertheless, he was able to participate in his daily activities as necessary, and was swimming three times per week.

A December 2006 VA treatment note reflects complaints of nausea related to some foods, worse with salads and spicy foods.  The Veteran denied weight loss, abdominal pain, diarrhea, and constipation.

A March 2007 VA treatment note reflects that the Veteran was doing relatively well, noting improvement in his sour stomach sensation since starting medication a few months earlier.  He still had intermittent soreness from the neck to the upper abdomen, which he related to eating large amounts of ice daily.

A May 2007 endoscopy consult noted burning in the esophagus area, with a provisional diagnosis of gastroesophageal reflux disease (GERD).

A June 2007 VA treatment note reflects that the Veteran was doing well with no significant fatigue, abdominal pain, or increase in abdominal girth.

A November 2007 VA social worker transplant assessment reflects that the Veteran was feeling well and was able to function fairly independently.  There were no symptoms of liver disease and no history of symptoms.  He was swimming three times per week.

A November 2007 VA treatment note reflects no specific symptoms, the Veteran denying abdominal pain, nausea, vomiting, diarrhea, constipation, and weight loss.  

The Veteran denied abdominal pain, nausea, vomiting, diarrhea, constipation, and weight loss in a January 2008 outpatient treatment report.

A March 2008 VA treatment note reflects that the Veteran was doing well considering his overall health, but he was experiencing intermittent abdominal pain and occasional spells of dysphagia.  He denied nausea, vomiting, diarrhea, constipation, and weight loss.  

A June 2008 VA treatment note reflects that the Veteran was doing well and that the abdominal pain had improved somewhat with medication.  He denied nausea, vomiting, diarrhea, constipation, and weight loss.  He continued to swim many times per week.

An October 2008 VA emergency department note reflects that the Veteran remained positive for hepatitis C.

A January 2009 VA treatment note reflects complaints of intermittent abdominal discomfort.  There was no distention, jaundice, nausea, or vomiting.

An April 2009 VA treatment note reflects that the Veteran was stable with no abdominal distention, jaundice, nausea, vomiting, or weight loss.

A May 2009 VA short stay unit note reflects complaints of nausea and vomiting but the note indicates that they were due to an ultrasound guided liver biopsy.

A July 2009 VA treatment note reflects that the Veteran was without problems of liver-related complaints.  Specifically, he denied fatigue, nausea, vomiting, and abdominal pain.

An August 2009 VA examination report reflects a history of hepatitis C with cirrhosis and complaints of daily fatigue and malaise, intermittent nausea and vomiting, and daily right upper quadrant pain.  The Veteran denied anorexia and weight loss and any incapacitating episodes during the last 12 months.  He was not receiving any current treatment.  The Veteran appeared healthy, with no outward signs of severe liver disease.  Although a quad amputee, the Veteran was active in his motorized wheelchair daily.  On examination, there was no evidence of malnutrition, no abdominal pain, and no other signs of liver disease.  The examiner noted that the Veteran's liver disease in itself did not impeded his ability to perform some type of sedentary work and that he was not impaired with activities of daily living due to the liver disease.

Initially, the Board observes that the record contains serologic evidence of hepatitis C infection.  Thus, that element of the rating criteria has been met.

Given the above, the Board finds that, since July 2, 2001, the Veteran's hepatitis C has not been manifested by daily fatigue, malaise, and anorexia, requiring dietary restriction or continuous medication; or any incapacitating episodes.  The numerous VA treatment notes of record fail to show complaints of daily fatigue, malaise, or anorexia.  In September 2001, the Veteran presented for consideration of rebetron therapy with no complaints since the last visit.  In August 2002, his daily workout routine included 1.5 hours of swimming several times per week and multiple floor exercises.  In June 2005, he was doing very well with no complaints.  He denied significant fatigue in June 2007.  In November 2007,  he denied symptoms of liver disease and any history of symptoms.  In June 2008, he noted that he continued to swim many times per week.  In July 2009, he was without liver-related complaints.  Moreover, they do not show that he required any dietary restriction or continuous medication.  Although medication was initiated, it was ultimately stopped, yet his condition remained stable.  Thus, continuous medication has not been required.  Likewise, there is no evidence of any incapacitating episodes due to his hepatitis C, and he specifically denied having incapacitating episodes during the August 2009 VA examination.  Thus, a higher 20 percent rating is not warranted under current Diagnostic Code 7354.

The Board notes that the Veteran complained of daily fatigue, malaise, and right upper quadrant pain during the August 2009 VA examination.  In November 2004, he also testified that he has GI problems every two weeks and he was constantly tired.  Initially, his testimony of having intermittent GI symptoms and the VA treatment notes that reflect same do not support a higher 20 percent rating, which requires daily symptoms.  As discussed above, the numerous VA treatment notes of record do not support his assertions of having daily fatigue, malaise, and right upper quadrant pain.  Indeed, a treatment note dated in July 2009, just one month prior to the VA examination, reflects no liver-related complaints.  Specifically, he denied fatigue, nausea, vomiting, and abdominal pain.  The treatment notes also show that he exercises several times per week.  Given the sheer number of VA treatment notes of record, and that the Veteran's statements reflected in such notes were made for the sole purpose of receiving medical care, the Board finds the VA treatment notes to be of greater probative value than the August 2009 VA examination report and his November 2004 testimony.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  Moreover, there remains no evidence that he requires dietary restriction or continuous medication.  Thus, the criteria for a 20 percent are not approximated.  

Additionally, the evidence from July 2, 2001, onward also fails to warrant a higher evaluation under the former version of the rating criteria, as there is no showing of minimal liver damage with associated fatigue, anxiety, and gastrointestinal disturbance of lesser degree and frequency but necessitating dietary restriction or other therapeutic measures.  Indeed, aside from the VA examination report, the clinical record shows gastrointestinal complaints that were deemed viral in nature, as well as an isolated report of occasional nausea and vomiting noted in September 2005.  Overall, given that such symptoms were denied in numerous other records, their frequency is deemed to be infrequent and it is found that such are contemplated by the 10 percent evaluation already in effect.

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation here.  However, after review, the Board finds that there are no other relevant diagnostic codes for consideration.

In sum, the criteria in effect since July 2, 2001, do not enable an initial rating in excess of 10 percent for hepatitis C.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected hepatitis C, namely, minimal liver damage prior to July 2, 2001, and daily fatigue, malaise, and anorexia, requiring dietary restriction or continuous medication, or incapacitating episodes having a total duration of at least two weeks during any 12-month period since July 2, 2001, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

An initial rating in excess of 10 percent for hepatitis C is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


